Citation Nr: 1617776	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  10-45 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for service-connected headaches prior to December 18, 2012, an initial evaluation in excess of 10 percent from December 18, 2012 to August 30, 2015, and an initial evaluation in excess of 30 percent since August 31, 2015.

2.  Entitlement to an evaluation in excess of 10 percent for service-connected right knee retropatellar syndrome. 
 
3.  Entitlement to an evaluation in excess of 10 percent for service-connected left knee retropatellar syndrome.

4.  Entitlement to a total disability based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to December 1999 and October 2000 to March 2002, with additional service in the Army Reserves and the National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and August 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO)

In April 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In July 2015, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.  

The appeal of the Veteran originally included a claim for service connection for a lower back disorder and service connection for radiculopathy in each leg.  The Board remanded these claims in July 2015 along with the issues listed on the first page.  In a September 2015 rating decision, the AOJ granted service connection for a lower back disorder (as lumbar spine degenerative disc disease), service connection for radiculopathy of the left lower extremity, and service connection for radiculopathy of the right lower extremity.  This is considered a full grant of the benefit sought on the appeal for the claims of service connection for the lower back disorder and service connection for radiculopathy both legs.  Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

The Board notes that the Veteran did not specifically indicate in her October 2013 VA Form 9 that she wished to appeal the issue of entitlement to increased initial evaluation for headaches.  However, the AOJ subsequently certified the issue on appeal to the Board in August 2014.  The Board also heard testimony on that issue at the April 2015 hearing.  Based on the foregoing, the Board construed the Veteran's appeal as encompassing the issue of entitlement to an increased evaluation for headaches.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  

During the pendency of the appeal, in a September 2013 rating decision, the AOJ increased the rating for headaches from a noncompensable evaluation to 10 percent, effective December 18, 2012.  In a September 2015 rating decision, the AOJ increased the rating for headaches from 10 percent to 30 percent, effective August 31, 2015.  The Veteran continued her appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board must remand this matter once again to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims.  

In a December 2012 claim for nonservice connected pension, the Veteran indicated she applied for disability benefits from the Social Security Administration.  This is also reflected in a June 2012 treatment note.  Although it appears the Veteran thereafter returned to work VA is obligated to obtain records of the Social Security Administration, if there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010). The records have not been obtained and there is no indication the Social Security Administration disability claim was wholly unrelated to the disabilities at issue in this appeal.  The Board finds there is a reasonable possibility that the records could help the Veteran and the AOJ should request the Social Security Records upon remand.

While it appears the Veteran obtained employment after she filled for Social Security Administration disability benefits, in January 2016 she reported that she was terminated from her latest employment due to her headaches disability.  Since she has indicated she is now unemployed, the record raises the issue of TDIU.  The Board notes that the United States Court of Appeals for Veterans Claims has held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

VA will grant TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with her education and occupational experience.  38 C.F.R. § 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the Veteran from securing or following a substantially gainful occupation.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Currently, the Veteran has a 30 percent rating for her headaches disability, 10 percent for her left knee disability, 10 percent for her right knee disability, 10 percent for a low back disability, 10 percent for left leg sciatica, 10 percent for right leg sciatica, and 10 percent for tinnitus.  The total combined rating is 60 percent.  Therefore, the Veteran does not meet the scheduler criteria for a TDIU.  See 38 C.F.R. § 4.16(a).

VA's policy is to grant TDIU in all cases where a service-connected disability causes unemployability regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board does not have authority to grant an extraschedular rating for TDIU in the first instance.  The Board has determined that the AOJ should develop and adjudicate whether the Veteran is entitled to a TDIU on an extraschedular basis.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant VA medical records of treatment of the Veteran from August 2015 to the present.   

2.  Request from the Social Security Administration the records pertinent to the Veteran's claim and/or award of Social Security Administration disability benefits.

3.  Provide notice to the Veteran on how to substantiate a claim for a TDIU, to include on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  The Veteran should be supplied with a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and asked to complete and return that form to VA.

4.  After the foregoing development is completed, Schedule the Veteran for an interview or examination with a vocational specialist or other appropriate personnel to determine the effects of her service-connected disabilities on obtaining and maintaining gainful employment.  

The specialist should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.

The ultimate purpose of the interview or examination is to ascertain the combined impact of the Veteran's service-connected disabilities on her ability to work.  Service connection is in effect for headaches, bilateral knee retropatellar syndrome, lumbar spine degenerative disc disease, tinnitus, and bilateral lower extremity radiculopathy.  The Veteran's age and any disability other than those above should not be considered.

The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.  

5.  If the evidence from the examination, or other evidence, demonstrates that the Veteran is unemployable due to service-connected disabilities, then refer the claim to the Director of Compensation for consideration of an extraschedular rating.

6.  After the development requested is completed, readjudicate the claims for increased ratings for each knee, increased rating for the headaches disability, and for a TDIU.  If any benefit sought remains denied, furnish the Veteran and her representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




      (CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




